Exhibit 10.10

CHANGE IN CONTROL AGREEMENT

This CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into this         
day of                     , 200    , by and between Nationwide Health
Properties, Inc., a Maryland corporation (the “Company”), and
                                     (the “Executive”). This Agreement shall
amend and restate the prior Change in Control Agreement between the Company and
the Executive, dated as of [                    , 200    ] (the “Prior
Agreement”).

The Company has determined that it is in the best interests of the Company and
its shareholders that Executive be encouraged to remain with the Company and
continue to devote full attention to the Company’s business notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below)
involving the Company. The Company believes that it is in the best interest of
the Company and its shareholders to reinforce and encourage the continued
attention and dedication of Executive and to diminish inevitable distractions
arising from the possibility of a Change in Control. Accordingly, to assure the
Company that it will have Executive’s undivided attention and services
notwithstanding the possibility, threat or occurrence of a Change in Control,
and to induce Executive to remain in the employ of the Company, and for other
good and valuable consideration, the Company has, at the recommendation of its
compensation committee, caused the Company to enter into this Agreement. This
Agreement contains the entire agreement between the parties with respect to the
matters specified herein, and supersedes any prior oral and written agreements,
understandings and commitments between the Company and Executive with respect to
any change in control policy of the Company which may cover Executive
(including, without limitation, the Prior Agreement).

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

I. Definitions.

(1) “Board” shall mean the board of directors of the Company.

(2) “Cause” shall mean (a) the willful and continued failure of Executive to
perform substantially his duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness) which is not
remedied promptly by Executive after a written demand for substantial
performance is delivered to Executive by the Chief Executive Officer or by the
Board or the Compensation Committee which specifically identifies the manner in
which the Chief Executive Officer or the Board or the Compensation Committee
believes that Executive has not substantially performed his duties, or (b) the
willful engaging by Executive in illegal conduct as determined by a court of law
or gross misconduct, which is materially and demonstrably injurious to the
Company. For purposes of this definition, no act or failure to act on the part
of Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or a Committee thereof or based on the advice of counsel

 

1



--------------------------------------------------------------------------------

for the Company shall be conclusively presumed to be done, or omitted to be
done, by Executive in good faith and in the best interests of the Company.

(3) “Change in Control” shall mean a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A, Regulation 240.14a-101, promulgated under the Securities Exchange
Act of 1934, or, if Item 6(e) is no longer in effect, any regulation issued by
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934 which serves similar purposes; provided that, without limitation, a
Change in Control shall be deemed to have occurred if and when (a) any “person”
(as such term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934) is or becomes a beneficial owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities, or (b) a
majority of the members of the Board immediately prior to a meeting of the
shareholders of the Company involving the election of directors are not
Continuing Directors following such election.

(4) “Compensation Committee” shall mean the compensation committee of the
Company.

(5) “Continuing Directors” shall mean, as of any date of determination, any
member of the Board who: (a) was a member of the Board on the date hereof; or
(b) was nominated for election or elected to the Board with the approval of a
majority of the Continuing Directors who were members of the Board at the time
of such nomination or election.

(6) “Date of Termination” means if Executive’s employment is terminated as a
result of a Change in Control Termination, the date of receipt of a written
notice of termination or any later date specified therein, as the case may be,
or if later, the date the Executive’s termination of employment results in a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code and the regulations and other published guidance thereunder
(including §1.409A-1(h)).

(7) “Disability” shall mean the absence of Executive from his duties with the
Company on a full-time basis for a period of (a) ninety (90) consecutive
calendar days or (b) an aggregate of one hundred fifty (150) or more calendar
days in any fiscal year, as a result of mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Executive.

(8) “Effective Date” shall mean the date of Executive’s commencing employment
with the Company.

 

II. Termination of Employment in Connection With a Change in Control.

If within six months prior to or three years following a Change in Control,
Executive’s employment with the Company is terminated by Executive for Good
Reason or is terminated by the Company for any other reason other than
Executive’s death or Disability or for Cause, such termination of employment
shall be deemed to be a “Change in Control Termination.” For purposes of this
Agreement, “Good Reason” shall mean a resignation by Executive within ninety
(90) days of any of the following: (a) without the express written consent of
Executive, the

 

2



--------------------------------------------------------------------------------

assignment to Executive of any duties, or any other action by the Board or the
Compensation Committee or the Chief Executive Officer, which results in a
material diminution in Executive’s authority, duties, responsibilities or
compensation; (b) without the express written consent of Executive, a
requirement by the Board that the primary business location of Executive be
materially changed or (c) without the express written consent of Executive, any
other action or inaction by the Company that constitutes a material breach of
this Agreement; provided, however, that none of the circumstances described in
the foregoing clauses (a) through (c) shall constitute grounds for Good Reason
unless Executive shall have provided written notice to the Company within thirty
(30) days after the occurrence of such circumstances describing the events
claimed to constitute circumstances for Good Reason and the Company shall have
failed to reasonably cure such circumstances within thirty (30) days after the
Company’s receipt of such written notice.

 

III. Obligations of the Company Upon a Change in Control Termination.

(1) Change in Control Termination Benefits. In the event of a Change in Control
Termination, the Company shall pay to Executive (i) any annual base salary owed
to Executive through the Date of Termination to the extent not previously paid,
(ii) an amount equal to three (3) times Executive’s highest annual base salary
during any of the last three full fiscal years prior to the Date of Termination,
and (iii) an amount equal to three (3) times either (A) if Executive has been
employed by the Company for at least three full fiscal years and has received
three annual bonuses, the average annual bonus earned by Executive over the last
three full fiscal years prior to the Date of Termination, or (B) if Executive
has not been employed by the Company for at least three full fiscal years or has
not received three annual bonuses, the average of (a) the last two actual
bonuses received plus (b) the target bonus for the current year.

In addition to the payments described in subparagraphs (i), (ii), and
(iii) above, the Company also shall (A) arrange to provide to Executive for a
period of three years from the Date of Termination, medical (including dental,
vision and prescription drug coverage) and life insurance with terms no less
favorable, in the aggregate, than the most favorable of those provided to
Executive during the year immediately preceding the Date of Termination,
(B) immediately vest all previously unvested shares of restricted stock, stock
options, restricted stock units, stock appreciation rights, performance shares,
and any and all other stock-based compensation awards received and held by
Executive (which shall occur automatically without any action on the part of the
Company), (C) provide Executive with any performance-based dividend equivalents,
if any (to the extent earned by the Executive though the Date of Termination, as
determined by the Company’s Compensation Committee) for the three years
following the Date of Termination, and (D) pay any compensation previously
deferred by Executive in accordance with the provisions of the plan under which
such compensation was deferred. The benefits provided pursuant to subparagraph
(A) above in any one calendar year shall not affect the benefits provided
pursuant to subparagraph (A) in any other calendar year, and are not subject to
liquidation or exchange for another benefit.

(2) Payments. Payments pursuant to subparagraph III (1)(i) above shall be made
within thirty (30) days following the Date of Termination. Payments pursuant to
subparagraph III (1)(ii) above shall be made in equal monthly installments over
the three-year period following the Date of Termination, beginning with the
first full month following the month in which the

 

3



--------------------------------------------------------------------------------

Date of Termination occurs. Payment pursuant to III (1)(iii) shall be made in
three equal annual installments over the three-year period following the Date of
Termination on each anniversary following the Date of Termination. Any payments
pursuant to subparagraph (C) above shall be made at the time such payments would
have been made had Executive remained in the employment of the Company.

If Executive should die while receiving payments pursuant to this Article III,
the remaining payments which would have been made to Executive if he had lived
shall be paid to the beneficiary designated in writing by Executive, or if there
is no effective written designation, then to his spouse, or if there is neither
an effective written designation nor a surviving spouse, then to Executive’s
estate. Designation of a beneficiary or beneficiaries to receive the balance of
any such payments shall be made by written notice to the Company, and Executive
may revoke or change any such designation of beneficiary at any time by a later
written notice to the Company.

If any portion of the payments set forth in above paragraphs (the “Termination
Payments”), together with any and all other amounts due and payable to Executive
as a result of such transaction (including any amounts payable with respect to
any stock options or any stock-based awards held by Executive), shall be deemed
to be an “excess parachute payment” under Section 280G of the Internal Revenue
Code, the amount of such payments shall be increased so that after the payment
of (A) the excise tax payable under Section 4999 of the Internal Revenue Code by
Executive on the Termination Payments and increased amounts payable hereunder,
and (B) any and all federal and state income, excise and other tax payable by
Executive on the increased amounts payable hereunder, the amount received by
Executive is equal to the Termination Payments. Any increased amounts payable by
the Company pursuant to this paragraph shall be paid as soon as practicable and
no later than thirty (30) days after Executive submits to the Company evidence
of the calculation and the payment of any related taxes; provided, that
Executive must submit such request for reimbursement within thirty (30) days of
incurring such expense.

For purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of Section 409A
of the Internal Revenue Code. If, at the time of Executive’s termination of
employment, Executive is a “specified employee” (as defined in Section 416(i) of
the Internal Revenue Code and the regulations and other published guidance under
Section 409A of the Internal Revenue Code) and the Company’s stock is publicly
traded on an established securities market or otherwise, then to the extent
necessary to avoid the imposition of taxes under Section 409A of the Internal
Revenue Code, any payments or benefits due to Executive under Section III (the
“Severance Package”) shall not be payable until the earlier of (i) the date
which is six (6) months after the Date of Termination or (ii) the date of
Executive’s death. As soon as practicable following the earlier of (i) or (ii),
but in no event later than ten (10) days following the expiration of the
six-month period (or if the payment is being made following the Executive’s
death, no later than sixty (60) days following the date of Executive’s death),
Executive shall receive the entire portion of the Severance Package he would
have received as of such date without the application of this section in a lump
sum and thereafter shall receive the remaining Severance Package as provided in
Section III. Notwithstanding any provision of this Agreement to the contrary, to
the extent necessary to avoid the imposition of taxes under Section 409A of the
Internal Revenue Code, no payment or

 

4



--------------------------------------------------------------------------------

distribution under this Agreement that becomes payable by reason of Executive’s
termination of employment with the Company will be made to Executive unless
Executive’s termination of employment constitutes a “separation from service”
(as such term is defined in the Treasury Regulations issued under Section 409A
of the Internal Revenue Code).

The Company and Executive intend that no part of the Severance Package or any
other payment or benefit to Executive under this Agreement or any other
compensation plan or arrangement shall be subject to the tax imposed under
Section 409A of the Internal Revenue Code, and this Agreement is to be
interpreted according to such intention. The Company and the Executive further
agree to act reasonably and to cooperate to amend or modify this Agreement or
any other such compensation arrangement to the extent reasonably necessary to
avoid the imposition of tax under Section 409A of the Internal Revenue Code.

 

IV. Non-Exclusivity of Rights; Controlling Agreement.

Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company for which Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under any contract or
agreement with the Company. Amounts which are vested or which Executive is
otherwise entitled to receive under any plan, policy, practice or program of, or
any contract or agreement (other than this Agreement) with the Company at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement. Executive shall not be covered by any prior Change
in Control agreement (including, without limitation, the Prior Agreement),
policy or understanding thereof after the date of this Agreement and shall not
be covered by any Change in Control severance policy, practice or program of the
Company other than this Agreement. Notwithstanding any other provision of any
plan, policy, award agreement, practice or program in which Executive
participates, in the event there is any conflict between the terms of such plan,
policy, award agreement practice or program with the rights that Executive has
under this Change in Control Agreement with regard to payments, vesting or any
other matter, this Change in Control Agreement shall control.

 

V. Full Settlement; Offsets.

The Company’s obligations to make payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, defense or other claim, right or action which the Company
may have against Executive or others.

Executive shall not be obligated to seek other employment or to take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement, and in the event Executive does seek other
employment, the terms of such employment (including any compensation received in
conjunction therewith) shall not modify, mitigate or offset the amounts payable
to Executive under any of the provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

VI. Confidential Information.

Executive shall hold in a fiduciary capacity for the benefit of the Company all
secret or confidential business information and knowledge or data relating to
the Company and its business which shall have been obtained during Executive’s
employment by the Company and which shall not be or become public knowledge
(other than by acts of Executive or representatives of Executive in violation of
this Agreement) or be information already known to Executive prior to the
Effective Date. After a Change in Control Termination, Executive shall not,
without the prior written consent of the Board, or as may otherwise be required
by law or legal process, communicate or divulge any such information, knowledge
or data to anyone other than the Company or those designated by it. Upon
Executive’s violation of the provisions of this Article VI, the Company shall be
relieved of all future obligations to Executive under this Agreement. However,
in no event shall an asserted or alleged violation of the provisions of this
Article VI constitute a basis for deferring or withholding any amounts otherwise
payable to Executive until such asserted or alleged violation is determined
pursuant to an arbitration proceeding pursuant to Section IX.

 

VII.    Successors.

(1) This Agreement is personal to Executive and shall not be assignable by
Executive otherwise than by will or by the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
legal representatives.

(2) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

VIII.    Miscellaneous.

(1) This Agreement shall be governed by and construed in accordance with the
laws of the State of California without regard to conflicts of laws principles
thereof. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(2) All notices and other communications hereunder shall be in writing and shall
be given by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to Executive:

[Name]

610 Newport Center Drive, Suite 1150

Newport Beach, CA 92660

 

6



--------------------------------------------------------------------------------

With a copy to:

[Name] [Address]

[City, State, Zip]

If to the Company:

Nationwide Health Properties, Inc.

610 Newport Center Drive, Suite 1150

Newport Beach, CA 92660

Attention: Chief Executive Officer

With a copy to:

Mr. Charles D. Miller, Chairman

Nationwide Health Properties, Inc.

150 North Orange Grove Boulevard

Pasadena, CA 91103

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(3) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(4) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(5) Any failure by Executive or the Company to insist upon strict compliance
with any provision of this Agreement, or the failure to assert any right
Executive or the Company may have hereunder, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

(6) Nothing in this Agreement shall be deemed to entitle Executive to continued
employment with the Company, and the rights of the Company to terminate the
employment of Executive shall continue as though the Agreement were not in
effect.

 

IX. Arbitration.

(1) The parties agree that any disputes, controversies or claims which arise out
of or are related to this Agreement, including, but not limited to, any claim
relating to the purported validity, interpretation, enforceability or breach of
this Agreement, including, but not limited to, claims that a Change in Control
Termination was for Cause or for Good Reason, which are not settled between the
parties, shall be settled by arbitration in accordance with the then-current

 

7



--------------------------------------------------------------------------------

Rules of Practice and Procedure for Employment Arbitration (the “Rules”) of the
Judicial Arbitration and Mediation Services, Inc. (“JAMS”).

(2) The arbitration shall be before a single arbitrator selected in accordance
with the JAMS Rules or otherwise by mutual agreement of the parties. The
arbitration shall take place in Orange County, California, unless the parties
mutually agree to hold the arbitration at another location. Depositions and
other discovery shall be allowed in accordance with the JAMS Rules. The
arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the State of California or Federal law, or both, as applicable to
the claim(s) asserted.

(3) In consideration of the parties’ agreement to submit to arbitration all
disputes with regard to this Agreement, and in further consideration of the
anticipated expedition and the minimizing of expense of this arbitration remedy,
the arbitration provisions of this Agreement shall provide the exclusive remedy,
and each party expressly waives any right he or it may have to seek redress in a
judicial forum. The arbitrator, and not any Federal, state, or local court or
agency, shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including but not limited to, any claim that all or any part of this Agreement
is void or voidable.

(4) Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.
Except as otherwise provided for in this Agreement, both the Company and
Executive agree that neither of them shall initiate or prosecute any lawsuit in
any way related to any claim covered by this Agreement.

(5) Any claim which either party has against the other party that could be
submitted for resolution pursuant to this Section must be presented in writing
by the claiming party to the other party within one year of the date the
claiming party knew or should have known of the facts giving rise to the claim,
unless a Federal or state statute or doctrine of limitations gives more time to
pursue the claim, in which case such longer limitations period will apply.
Unless the party against whom any claim is asserted waives the time limits set
forth above, any claim not brought within the time periods specified herein
shall be waived and forever barred.

(6) The Company shall advance the costs and expenses of the arbitrator. In any
arbitration to enforce any of the provisions or rights under this Agreement, if
the Company is the unsuccessful party in such arbitration, as determined by the
arbitrator, the Company shall pay to the Executive all costs, expenses and
reasonable attorneys’ fees incurred therein by Executive (including without
limitation such costs, expenses and fees on any appeals), and if Executive shall
recover an award in any such arbitration proceeding, such costs, expenses and
attorneys’ fees shall be included as part of such award.

(7) Any decision and award or order of the arbitrator shall be final and binding
upon the parties hereto and judgment thereon may be entered in the Superior
Court of the State of California or any other court having jurisdiction.

(8) Each of the above terms and conditions shall have separate validity, and the
invalidity of any part thereof shall not affect the remaining parts.

 

8



--------------------------------------------------------------------------------

(9) Any decision and award or order of the arbitrator shall be final and binding
between the parties as to all claims which were or could have been raised in
connection with the dispute to the full extent permitted by law. In all other
cases the parties agree that the decision of the arbitrator shall be a condition
precedent to the institution or maintenance of any legal, equitable,
administrative, or other formal proceeding by Executive or the Company in
connection with the dispute, and that the decision and opinion of the arbitrator
may be presented in any other forum on the merits of the dispute.

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand, and the Company
has caused this Agreement to be executed in its name on its behalf, all as of
the day and year first above written.

 

Nationwide Health Properties, Inc. By:       Douglas M. Pasquale   President and
Chief Executive Officer Executive   [Name]

 

9